Citation Nr: 1531372	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-22 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for epididymitis, status post orchiopexy with residual testicular pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to July 1971 and from July 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for epididymitis, status post orchiopexy with residual testicular pain, and assigned a noncompensable rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The record shows that the Veteran has received regular private urology treatment since September 2008.  These treatment records indicate that the Veteran received prescriptions for drug therapy from September 2008 to at least May 2009.  Records of this treatment since May 2010 have not been associated with the claims folder, and should be secured on remand.  

Additionally, the Veteran was last formally examined for epididymitis in September 2008, nearly seven years ago.  While the mere passage of time does not warrant a new examination, the Veteran here asserts that the examiner did not physically examine him.  Based on this assertion of inadequacy, the Board finds the Veteran should be scheduled for a new VA examination to assess the current severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by any private and/or VA health care providers for his service-connected epididymitis, to include updated records from Drs. M.L.S. and S.S.D.   The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.  If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file

2.  After obtaining any outstanding records, schedule the Veteran for a comprehensive genitourinary VA examination to determine the current severity of the Veteran's epididymitis.  The claims folder and a copy of this remand must be made available to the examiner who should note in the examination report that the claims folder was reviewed.  All appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and the results of such should be included in the examination report.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




